OPINION — AG — ** COMPENSATION AND EXPENSES OF MEMBERS OF COUNTY EXCISE AND EQUALIZATION BOARDS ** UNDER THE PROVISIONS OF 68 Ohio St. 1971 2458 [68-2458], AS AMENDED BY HOUSE BILL NO. 1523, SECOND SESSION, THIRTY THIRD LEG., COUNTY EXCISE AND EQUALIZATION BOARD MEMBERS IN COUNTIES HAVING AN ASSESSED VALUATION OF LESS THAN FIFTH MILLION DOLLARS ($50,000,000) WHO ARE APPOINTED AFTER THE EFFECTIVE DATE OF THE ACT, THAT BEING MARCH 23, 1972, ARE PROVIDED COMPENSATION AN AMOUNT NOT TO EXCEED FIFTY DOLLARS ($50) PER DIEM, SAID AMOUNT TO BE ESTABLISHED BY THE BOARDS, IN ADDITION TO THE PRESCRIBED MILEAGE. THOSE BOARD MEMBERS OF SAID COUNTIES WHO WERE IN OFFICE PRIOR TO MARCH 28, 1972, BUT AFTER JUNE 24, 1971, THE EFFECTIVE DATE OF THE 1971 AMENDMENT TO 68 Ohio St. 1971 2458 [68-2458] WOULD BE ENTITLED TO RECEIVE FIFTY DOLLARS ($50) PER DIEM AS COMPENSATION UNTIL REPLACED IN OFFICE OR UPON ENTERING A NEW TERM OF OFFICE, AT WHICH TIME THEY SHALL RECEIVE AS COMPENSATION AN AMOUNT NOT TO EXCEED FIFTY DOLLARS ($50) PER DIEM, SAID AMOUNT TO BE ESTABLISHED BY THE BOARD, IN ADDITION TO THE PRESCRIBED MILEAGE. THOSE BOARD MEMBERS OF SAID COUNTIES WHO WERE IN OFFICE PRIOR TO JUNE 24, 1971, WOULD STILL BE RECEIVING THE AUTHORIZED TWENTY FIVE ($25) DOLLARS PER DIEM COMPENSATION AND PRESCRIBED MILEAGE UNTIL REPLACED IN OFFICE OR UPON ENTERING A NEW TERM OF OFFICE, AT WHICH TIME THEY SHALL RECEIVE AS COMPENSATION AN AMOUNT NOT TO EXCEED FIFTY DOLLARS ($50) PER DIEM, SAID AMOUNT TO BE ESTABLISHED BY THE BOARD, IN ADDITION TO THE PRESCRIBED MILEAGE. CITE: ARTICLE XXIII, SECTION 10, OPINION NO. 72-200 (MIKE D. MARTIN)